PER CURIAM.
Randall Williams appeals a restitution order imposed as a condition of probation. The State concedes that the order is in error because the installment payments exceed the length of defendant’s probation. See § 775.089(3)(b)l., Fla.Stat. (1993); Starks v. State, 658 So.2d 183, 183-84 (Fla. 3d DCA 1995); Brown v. State, 645 So.2d 1066, 1067 (Fla. 1st DCA 1994). We therefore reverse the restitution order and remand for entry of an order consistent with the statute. As pointed out by the defendant, the probation order should also be corrected to reflect that the plea was nolo contendere rather than guilty. There is no merit to the other points on appeal.
Affirmed in part, reversed in part, and remanded.